Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 06/01/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9, 11-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andreica et al. (US Patent 11,017,037 B2) in view of Daya et al. (US Patent 10,242,330 B2).
Regarding Claims 1 and 18, Andreica teaches a computer-implemented method for determining one or more characteristics of a dialog between a computer system and user (see Fig.1, Fig.5 and Col.6, Line 36-51), the computer-implemented method comprising:
receiving a system utterance comprising one or more tokens defining one or more words generated by the computer system (see Fig.5 (506) and Col.14, Line 9-25, responding to user with a series of words);
receiving a user utterance comprising one or more tokens defining one or more words uttered by a user in response to the system utterance (see Fig.5 (501) and Col.14, Line 9-25, asking a question or requesting a service with a series of words), the system utterance and the user utterance forming a dialog context (see Fig.7 (708), Col.8, Line 54-61 and Col.16, Line 39-49);
receiving one or more utterance candidates comprising one or more tokens, each utterance candidate associated with a characteristic of the dialog between the computer system and the user (see Fig.7 (708) and Col.16, Line 39-49, receiving topics from a dialog session);
and for each utterance candidate, evaluating the generated input sequence with a model to determine a probability that the utterance candidate is relevant to the dialog context (see Fig.7 (708) and Col.16, Line 50 – Col.17, Line 8).
Andreica fails to teach, for each utterance candidate, generating an input sequence combining the one or more tokens of each of the system utterance, the user utterance, and the utterance candidate.
Daya, however, teaches performing topic modeling on transcribed audio interactions in which a topic and its corresponding set of key phrases are being weight scored (see Fig.2 (206,208) and Col.6, Line 18-36).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Andreica’s method the step for generating an input sequence combining the one or more tokens of each of the system utterance, the user utterance, and the utterance candidate for each utterance candidate. The motivation would be to input a set of key words or phrases into a classifier model for determining a probability that a topic is relevant to a dialog context.
Regarding Claims 2 and 19, Andreica further teaches determining one or more characteristics of the dialog between the computer system and the user based on one or more utterance candidates having calculated probabilities meeting a threshold of relevance to the dialog context (see Fig. (708) and Col.16, Line 64 – Col.17, Line 2, determining whether confidence values of topics meeting a predetermined threshold).
Regarding Claims 5 and 14, Andreica further teaches inputting an input of combined tokens into a machine learning model (see Fig.7 (708) and Col.16, Line 50 – Col.17, Line 8); and calculating the probability that the utterance candidate is relevant to the dialog context via the machine learning model (see Fig. (708) and Col.16, Line 64 – Col.17, Line 2, determining whether confidence values of topics meeting a predetermined threshold).
Regarding Claims 9 and 16, Andreica further teaches determining a probability that the utterance candidate is relevant to the dialog context meets a predetermined threshold (see Fig. (708) and Col.16, Line 64 – Col.17, Line 2, determining whether confidence values of topics meeting a predetermined threshold); and updating the dialog context to include the utterance candidate (see Fig.7 (708) and Col.16, Line 39-49), but fails to disclose that the probability is at least 0.5.
It would have been obvious for one skilled in the art, before the effective filing date of the application, to set Andreica’s threshold probability value to at least 0.5. The motivation would be to set a predetermined probability threshold value for determining whether a topic is relevant to the dialog context.
Regarding Claim 12, Andreica further teaches placing he system utterance before the user utterance in the dialog context (see Fig.7 (708) and Col.16, Line 39-49).
Regarding Claim 11, the rationale provided for the rejection of Claim 1 is incorporated herein.
Regarding Claim 13, the rationale provided for the rejection of Claim 1 is incorporated herein.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andreica et al. (US Patent 11,017,037 B2) in view of Daya et al. (US Patent 10,242,330 B2), and in further view of Olabiyi et al. (US Pub. 2021/0365635 A1).
Regarding Claim 3, Andreica teaches combining the tokens of the system utterance and the tokens of the user utterance when forming the dialog context (see Fig.7 (708), Col.8, Line 54-61 and Col.16, Line 39-49), Andreica and Choudhary fail to teach placing a separator token between the tokens of the system utterance and the tokens of the user utterance.
Olabiyi, however teaches using a separator token for indicating an end of an input sequence (see paragraph [0032]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for placing a separator token between the tokens of the system utterance and the tokens of the user utterance when forming the dialog context. The motivation would be to separate and identify the tokens from the system utterance and the tokens from the user utterance.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andreica et al. (US Patent 11,017,037 B2) in view of Daya et al. (US Patent 10,242,330 B2), and in further view of Muffat et al. (US Pub. 2020/0279105 A1).
Regarding Claims 6 and 15, Andreica and Choudhary teach the method of Claim 1 but fail to teach calculating the probability via a BERT model.
Muffat, however, teaches performing classification of content data using a BERT model (see paragraph [0039]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to utilize a BERT model to calculate the probability in the method of Claim 1. The motivation would be to use a specific classifier model to determine the relevancy of a topic to the dialog context.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andreica et al. (US Patent 11,017,037 B2) in view of Daya et al. (US Patent 10,242,330 B2), and in further view of Goel et al. (US Patent 11,194,973 B1).
Regarding Claims 10 and 17, Andreica teaches determining a probability that the utterance candidate is relevant to the dialog context meets a predetermined threshold (see Fig. (708) and Col.16, Line 64 – Col.17, Line 2, determining whether confidence values of topics meeting a predetermined threshold), but Andreica and Choudhary fail to teach updating or replacing one or more tokens of the utterance candidate to have a value matching a value determined in a previous turn.
Goel, however, teaches classifying a topic of a dialog based on evaluating the context information of a previous turn of the dialog (see Fig.8 (864) and Col.16, Line 25-32).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for updating or replacing one or more tokens of the utterance candidate to have a value matching a value determined in a previous turn. The motivation would be to update the topic information of the dialog based on evaluating the context information of the previous turn in the dialog.

Claim Objections
Claims 4, 7, 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4 and 20, the following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach the limitations of (in combination with all other limitations in the base claim) “placing the tokens of the dialog context before the tokens of the utterance candidate; placing a classification token before the dialog context; and placing a separator token between the tokens of the dialog context and the tokens of the utterance candidate”.
Regarding Claims 7 and 8, the following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach the limitations of (in combination with all other limitations in the base claim) “transforming each token of the combined tokens to a feature vector; multiplying the feature vector with a transformation matrix; adding a bias term to the multiplied feature vector; and multiplying a sum of the bias term and the multiplied feature vector with a function”, as found in Claim 7. Similar features are claimed in the dependent Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672